The offense is conspiracy to commit theft; the punishment, confinement in the penitentiary for two years.
The record contains no such notice of appeal as will confer jurisdiction upon this court. The transcript shows a "docket entry" of a notice of appeal, but, if this was ever carried into the court minutes, it is not so shown. Casey v. State,32 S.W.2d 461, and authorities cited.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.